                                                                       F~~ED
                                                            CLERK, U.S. DI5iRiCT COURT

 2
                                                                 JAN - 9 2019
                                                          CENTRAL DJSTRICT OF CA IFORN!A
 4                                                        BY       ~~~J{n/ ~dEFUTY

 5
 6
 7
 8
 9
10                                                                    4c~~~~ty
                                                                       Se~~a
11                                                                      ~~~tet
                              i11VITED STATES DISTRICT CURT
12                                                                      .~'~~~
                                                                        ' ~ ~,~5=~~
                      l~OR THE CENTRAL DISTRICT OF CALIFORNIA                    o„~y
13                                                                         s~a~'
                                    WESTERN DIVISION
14
15   Michelle Wong,                           Case Nn. 2:1 S-cv-03790-SVW-P,TWx
16              Plaintiff,                   [P~rder Dismissing Action
17                                            with Prejudice
                       v.
18
     United States of America, and Does 1     Honorable Stephen V. Wilson
19   through 10 inclusive,                    United States District Judge
20
                Defendants.
21
22
23
24
25
26
27
28
           IT IS ~~REBY ORDI~RT_;D tihat pursuant to the sepaz~ately fled Stipulation for
 2   Compromise Settlement and Dismissal, this action is hereby dismissed with prejudice.
 3   Each party to bear its own costs and fees.
 4
 5    Dated:/ ~ /f
                 l
 6                                                    Ho of b e Step en V. ilson
                                                      United States District Judge
 7
 8    Presented by:
 9
      NICOLA T. I-ANNA
10    United States Attorney
      DAVID M.I~ARRIS
11    Assistant United States Attorney
      Chief, Civil Division
12    JOANNI S. OSINOFF
      Assistant United States Attorney
13    Chief, General Civil Section
14
       /s/'1itnothy U. Biche
15    TI.MOTHY D,B1CHC
      Assistant United States Attorney
16
      Attorneys for Defendant
17    United States of Atl~erica
18
19
20
21
22
23
24
25
26
27
28
                                                  1
